Citation Nr: 0207253	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a disfiguring scar 
as a residual of surgical resection of the thymus, currently 
evaluated as 30 percent disabling.

(The issue of entitlement to an increased evaluation for a 
low back disorder, currently evaluated as 10 percent 
disabling, will be addressed in a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.

The record reflects that, in an April 1997 rating decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for the residuals of a resection 
of the thymus with resultant scar and assigned a 
noncompensable evaluation.  In that decision, the RO granted 
service connection for the residuals of a back injury and 
assigned a noncompensable evaluation.  The veteran perfected 
a timely appeal as to the disability ratings assigned.

In August 1997, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  A transcript of 
this hearing was obtained and associated with the claims 
folder.

Thereafter, in March 1998, the Board of Veterans' Appeals 
(Board) granted a 30 percent disability rating for a 
disfiguring scar as a residual of surgical resection of the 
thymus.  Thus, the veteran's appeal as to that issue was 
resolved.  The Board also remanded the veteran's claim of 
entitlement to a compensable evaluation for the residuals of 
a back injury to the RO for additional evidentiary 
development.

The RO subsequently completed the requested development to 
the extent possible.  As a result of that development, in a 
November 1998 rating decision, the RO granted an increased 
evaluation, 10 percent, for the veteran's service-connected 
residuals of a back injury.  The Board notes that, where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
although the RO has granted an increased evaluation, 10 
percent, for the veteran's service-connected residuals of a 
back injury, his claim for an increased rating remains in 
appellate status.

The Board notes that, in May 1998, the veteran filed a new 
claim of entitlement to an increased evaluation for a 
disfiguring scar as a residual of a surgical resection of the 
thymus.  This claim was denied by the RO in a February 1999 
rating decision.  The veteran subsequently perfected a timely 
appeal of the denial.  Thus, although the veteran's initial 
claim for an increased evaluation for a surgical scar was 
resolved in the Board's March 1998, it appears that a new 
claim for an increased evaluation has been perfected for 
appeal and is now before the Board.

In VA Forms 9 dated in May 1999 and September 1999, the 
veteran indicated that he wished to appear at a personal 
hearing before a Member of the Board at the RO.  In a signed 
statement dated in October 2000, the veteran indicated that 
he wished to withdraw his request for a personal hearing 
before a Member of the Board, and to instead request a second 
hearing before a Hearing Officer at the RO.  The requested 
hearing was scheduled and he was notified of the date and 
time of his hearing in a January 2001 letter from the RO.  
However, he subsequently failed to report for this hearing.  
The claims folder was then returned to the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claim for an increased 
evaluation for the residuals of a back injury pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's service-connected scar, residual of surgical 
resection of the thymus, is manifested by severe 
disfigurement and by objective evidence of tenderness.


CONCLUSION OF LAW

The criteria for separate disability evaluations of 10 
percent under Diagnostic Code 7804 and 30 percent under 
Diagnostic Code 7800 are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Codes 7800, 7804 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that, in July 1996, the veteran 
was referred to Eisenhower Army Medical Center after 
complaining of weight gain and shortness of breath throughout 
the previous year.  Chest x-rays had apparently revealed a 
large mediastinal mass.  A computerized tomography (CT) scan 
subsequently revealed a 6 x 4-centimeter mass with invasion 
of the adjacent structures in the mediastinal area.  He then 
underwent a thymectomy via a median sternotomy.  It was noted 
that there were no complications to the surgery and that he 
did well throughout his stay.  He was given a discharge 
diagnosis of an anterior mediastinal mass. 

Immediately following his separation from service in January 
1997, the veteran filed a formal claim of entitlement to 
service connection for scarring as a result of 
"cardiothoracic surgery". 

During a VA medical examination conducted in February 1997, 
the examiner noted that there was a nontender, raised, pink 
scar along the sternum, which was 19 cm. in length and 
between 1 cm. to 1 inch in width.  Two smaller scars about 1/2 
inch in length were observed below the sternal scar.  The 
examiner noted a diagnosis of status post thymus resection.

In the April 1997 rating decision, the RO granted service 
connection for the residuals of a resection of the thymus 
with resultant scar and assigned a noncompensable evaluation.

In October 1997, the veteran submitted several color 
photographs of his scar.  These photographs show a scar in 
the middle of his chest, which appears to be consistent in 
size with the February 1997 examiner's finding that it was 19 
cm. in length and 1cm. to 1 inch in width.  The scars is pink 
in color, and is clearly visible in contrast to his skin.  In 
several of these photographs, the veteran is wearing a shirt, 
and it appears that the top of his scar is still visible at 
the collar and that it extends to within a close proximity of 
his neck.

In March 1998, the Board granted a 30 percent disability 
rating for a disfiguring scar as a residual of surgical 
resection of the thymus under the criteria of DC 7800, which 
pertains to disfiguring scars of the head, face, or neck.  
The Board apparently concluded that, because the veteran's 
chest scar extended to within a close distance of his neck 
area, it was appropriate to use the rating criteria of DC 
7800.

In April 1998, the RO issued a letter to the veteran 
requesting that the veteran identify any treatment he had 
received for his claimed residual scar since February 1997.

Thereafter, in May 1998, the veteran submitted a new, 
informal claim of entitlement to an increased evaluation for 
his service-connected disfiguring scar as a residual of 
surgical resection of the thymus.  

In a June 1998 rating decision, the RO implemented the 
Board's March 1998 decision by assigning an increased 
evaluation, 30 percent, for his service-connected scar.  

Shortly thereafter, the veteran submitted a statement 
indicating that he had not sought any treatment for his 
service-connected disabilities.  He further indicated that 
the pain in his chest was getting worse.  

In December 1998, the veteran underwent another VA medical 
examination in regard to his service-connected scar as a 
residual of surgical resection of the thymus.  He reported 
that he felt pain on the inside of his chest under the scar.  
He indicated that the pain began six months ago and had 
become progressively worse.  He stated that he experienced a 
constant ache and felt a "popping" sensation when he turned 
his chest area.  The veteran denied any symptoms of nausea, 
vomiting, or diaphoreses along with the chest pain and he 
denied any palpitations of the heart.  He also denied any 
radiation of the pain and explained that it usually lasted 
for 15 to 30 minutes.  Examination revealed the presence of a 
scar on his chest that measured 10 inches in length and 1.5 
inches in width.  The examiner determined that the scar was 
not raised, but was instead flat and concaved in the center.  
Examination showed no evidence of ulceration but the veteran 
did complaint of some tenderness on palpation.  Two smaller 
scars were noted in the area of the very upper abdomen, which 
the veteran stated were from chest tubes that were used to 
drain after his surgery.  The examiner indicated that there 
was no inflammation, swelling, or cheloid formation of the 
scar.  The examiner noted that the scar was pink in color, 
and appeared a little bit darker than his skin.  The examiner 
found that there were no limitations of function from the 
scar and that the veteran reported no loss of time from work 
as a result of the scar.  It was noted that no photograph was 
taken of the scar because the examiner did not believe that 
it was disfiguring.  The examiner noted diagnoses of status-
post thymus resection, mild obesity, and surgical scar in 
center of chest.  

Shortly thereafter, x-rays were obtained of the sternum, 
which revealed no evidence of fracture or bony destruction.  
Post-operative changes were reportedly seen.

The RO subsequently scheduled the veteran for an additional 
VA examination in February 2001 because it had been over one 
year since his disabilities had been evaluated.  A computer 
printout sheet from the VA Medical Center shows that the 
veteran canceled this examination.  The examination was 
rescheduled for March 2001 but the veteran failed, without 
explanation, to report for that examination.

In an April 2002 SSOC, the RO denied an increased evaluation 
for the veteran's service-connected residual scar.  In that 
document, the RO advised the veteran that, if there was any 
additional evidence that could support his claim, he should 
identify such evidence so that they could assist him in 
obtaining it. 

Analysis

1. Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the 
supplemental SOC's provided by the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Moreover, the veteran was provided with a VA examination in 
December 1998 in order to determine the severity of his 
residual scar.

As discussed in the Factual Background, the veteran canceled 
a scheduled VA examination in February 2001, and then failed 
to report for another scheduled VA examination in March 2001.  
To the Board's knowledge, the veteran has provided no 
explanation for his failure to report for these examinations.  
There is also no indication in the record that he failed to 
receive notification for these examinations.  See United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(holding that there is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties); see also Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).

The Board recognizes that, pursuant to 38 C.F.R. 3.655(b) 
(2001), when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an increased 
evaluation, his claim shall be denied.  However, as noted 
above, the record reflects that the veteran did initially 
report for scheduled VA examination in December 1998.  Thus, 
the Board believes that it would be inappropriate to deny his 
claim based on his failure to report for subsequent 
examinations.  

However, although the Board believes that an automatic denial 
under 38 C.F.R. § 3.655 would be inappropriate, the Board 
also believes that an additional remand of this case in order 
to provide him with an additional opportunity to appear for a 
VA examination is unnecessary.  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As discussed in 
detail above, the RO scheduled the veteran for two VA 
examinations in order to obtain information that could assist 
in the adjudication of his claim.  Although he failed, 
without explanation, to report for those examinations, the 
Board believes that the RO has satisfied the requirements of 
the VCAA by providing him with the opportunity to appear.  

In summary, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

2.  Entitlement to an increased evaluation for a disfiguring 
scar as a residual of surgical resection of the thymus, 
currently evaluated as 30 percent disabling.

The veteran's service-connected residual scar is currently 
evaluated as 10 percent disabling under 38 C.F.R. 4.118, DC 
7800, which pertains to disfiguring scars of the head, face, 
or neck.  Here, it appears that, because the veteran's chest 
scar extends to with such close proximity to his neck, it was 
determined that it was most appropriately rated using that 
code.

Under DC 7800, complete or exceptionally repugnant deformity 
on one side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent evaluation.  Severe 
scarring, especially if it produces a marked or unsightly 
deformity of the eyelids, lips, or auricles warrants a 30 
percent evaluation.  Moderately disfiguring scars warrant a 
10 percent evaluation. Slight disfiguring scars of the head, 
face, or neck warrant a noncompensable evaluation.  38 C.F.R. 
4.118, DC 7800.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2001).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2001).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the competent and probative evidence is 
against the assignment of a 50 percent rating under DC 7800.  
As noted above, the veteran's residual scar is currently 
evaluated as 30 percent disabling under DC 7800, which 
contemplates severe disfigurement.  However, in order to 
warrant a 50 percent evaluation, the scar must result in 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant disfigurement bilaterally.  
In this case, the record demonstrates that, while his scar 
does appear to result in disfigurement, it is limited to the 
chest area and does not extend to the face.  The Board 
believes this conclusion to be consistent with the findings 
reported during his December 1998 VA examination and with the 
color photographs that have been associated with the record.  
Therefore, the Board concludes that an increased disability 
rating is not warranted under the criteria of DC 7800.

The Board has considered whether a higher disability rating 
may be available for the veteran's service-connected residual 
scar under another diagnostic code.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One diagnostic 
code may be more appropriate than another, based upon such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board notes that the veteran's scarring is not the result 
of burns.  Thus, DCs 7801 and 7802 are not for application.  
Furthermore, the December 1998 VA examiner specifically found 
that there was no sign of ulcerations along the scar.  
Therefore, the criteria for a compensable evaluation under DC 
7803 have not been met.  Also, the December 1998 VA examiner 
determined that there was no limitation of function as a 
result of the scar.  Accordingly, the Board finds that DC 
7805 does not apply.

The Board recognizes that the December 1998 VA examiner 
specifically found that there was evidence of tenderness on 
palpation of the scar.  Based upon this objective finding, 
and in light of the veteran's consistent complaints of pain 
in the area of his residual scar, the Board concludes that 
the criteria for a separate 10 percent evaluation under DC 
7804 is warranted.  A 10 percent evaluation, which is the 
maximum disability rating available under this code, 
contemplates a superficial scar that has been shown to be 
tender and painful on objective examination.

The Board notes in passing that symptoms such as pain and 
tenderness do not appear to be contemplated by the 30 percent 
disability rating already assigned under DC 7800.  Thus, the 
Board believes that the assignment of a separate 10 percent 
evaluation is permissible, because it does not violate the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2001).

The Board has also considered whether the veteran's residual 
scar may be more appropriately rated under the criteria of DC 
7806.  However, VA examination was negative for any evidence 
of ulceration, exfoliation, or crusting, and for any evidence 
of systemic or nervous manifestations.  Furthermore, the 
Board believes that the level of disfigurement resulting from 
his residual scar is already adequately compensated by the 30 
percent rating assigned under DC 7800.  The Board finds that 
the level of disfigurement resulting from his residual scar 
is not of such severity as to warrant a 50 percent evaluation 
as "exceptionally repugnant" under DC 7806.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of a 50 percent evaluation under DC 7806.

The Board recognizes that the presence of two additional 
scars have been noted in the area of his upper abdomen, and 
that these scars have also been described as residuals of his 
thymus resection.  Accordingly, the Board has considered 
whether separate disability ratings may be warranted for 
either of these scars.  However, as noted above, they have 
been described as being much smaller in size than his other 
scar and appear to result in no more than slight 
disfigurement in the area of the abdomen.  They also appear 
to be virtually asymptomatic.  There is no evidence of 
tenderness, ulceration, or other symptoms resulting from 
these scars.  There is also no evidence of limitation of 
function or nervous manifestations resulting from these 
scars.  In short, the Board finds that the preponderance of 
the evidence is against the assignment of separate disability 
ratings under the aforementioned diagnostic codes for either 
of these scars.

In summary, the Board finds that the competent and probative 
evidence supports the assignment of separate disability 
ratings of 10 percent under DC 7804 and 30 percent under DC 
7800 for the veteran's service-connected disfiguring scar as 
a residual of surgical resection of the thymus.  To this 
extent, the benefit sought on appeal is granted.


ORDER

Entitlement to separate disability ratings of 10 percent 
under Diagnostic Code 7804 and 30 percent under Diagnostic 
Code 7800 for a service-connected disfiguring scar as a 
residual of surgical resection of the thymus, is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

